                                                                                 mIp> om
                                                                                      A u.s.a:rR=TcouRT
                                                                                       TA-    VA

                               IN TIJE UNITED STATESDISTW CT COURT                  SP J2 2gjg
                                  W ESTERN DISTm CT OF W RGINIA
                                          ABINGDON DIVISION                        Q#     '
      UNITED STATES OF AM Em CX
                                                                 CA SE NO .1:19cr00016

      INDIW OR INC.(a/lt/aReckittBénckiser
           PharpaceuticalsInc.)and
      IND IW O R PLC



             Pursuant to Rule 6(d).of the Loc>lRules for the W estern District of Virginia,and the
      authority ofthiscourt'to adm inisterits proceedings,and oq m otion ofD efendants,itis OR DERED
                       .
                           '



      ihàtattorney Dia Ràsinariu,a member of the Bais of the Districtof Columbia and the State of
      Illinois,isperm itted to appearpro hac vice as co-counselin thism atter.

             ltisfurthrrORDERED thattheClerk ofihisCourtshallcertify copiesofthisOrderto the
      United States A ttorney's Office,310 First Street SW ,Ropm 9906,Roanoke,VA 24011,and all
                                                          .




      counselpfrecord in thiscase.

             ENTEREP:thisJ dayof- .,2019.

                                                  Bï:                                                     '
                                                         UNITED STA TES M AGISTM TE J         E




Case 1:19-cr-00016-JPJ-PMS Document 177 Filed 09/30/19 Page 1 of 1 Pageid#: 1435
